Citation Nr: 0327017	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  98-07 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for headaches, 
respiratory condition including chronic sinusitis, diarrhea, 
arthralgias, fatigue, and skin rash including as due to 
undiagnosed illness.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) and dysthymic disorder, a back 
disability and bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from May 1990 to July 1992.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal arose from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions dating from September 
1997.

In a November 2002 decision the Board reopened a claim of 
service connection for a bilateral knee disability based on 
receipt of new and material evidence.  

Also, the Board undertook additional development on the 
issues of entitlement to service connection for headaches, 
respiratory condition, diarrhea, arthralgias, fatigue, and 
skin rash including as due to undiagnosed illness, a 
psychiatric disability including post-traumatic stress 
disorder (PTSD) and dysthymic disorder, chronic sinusitis, a 
back disability and bilateral knee disability pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  These 
issues are addressed in the remand portion of this decision.

A review of the record tends to show that VA examiners in 
March 2003 appear to raise for the first time issues of 
entitlement to service connection for chronic tension 
headaches, chronic fatigue, diarrhea, rhinitis, sinusitis, 
eczema skin eruptions and chronic lumbar strain secondary to 
depression.  Such new issues are inextricably intertwined 
with issues on appeal and are also addressed in the remand 
portion of the decision.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991).


FINDING OF FACT

The competent and probative medical evidence establishes that 
a chronic dysthymic disorder cannot satisfactorily be 
dissociated from active service.  


CONCLUSION OF LAW

A chronic dysthymic disorder was incurred in active service.   
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303(b)(d)(2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service administrative records show his awards 
and decorations included the Southwest Asia Service Medal 
with 2 stars, the Kuwait Liberation Medal and Navy Unit 
Commendation.  His military occupational specialty was that 
of a rifleman.  His service medical records are silent for 
depression or a dysthymic disorder.  

The post service VA medical records dated in the mid 1990's 
show the veteran reported a five year history of depression.  
Diagnosis was dysthymic disorder.

A March 2003 VA psychiatric examination report shows the 
examiner reviewed the veteran's file.  The veteran complained 
of depression.  It was noted as history that the veteran 
served in the United States Marine Corps.  He reported 
serving in the Persian Gulf.  

He reported while aboard the U.S.S. Vancouver and at Camp 
Pendleton, he was the object of a "Code Red."  By that he 
noted he was taunted and threatened during that period of 
time.  He believed his depression had its onset at that time.  

The veteran noted that following separation from active duty 
he first received psychiatric treatment through VA in the mid 
1990's.  Following a mental status examination the diagnosis 
was dysthymic disorder.  


The psychiatric examiner's opinion noted that the veteran's 
service medical records were negative with respect to the 
diagnosis of a psychiatric disorder.  Subjectively, the 
veteran reported symptoms of depression in 1992 at the time 
he separated from the Marine Corps.  He reported his first 
mental health treatment in the mid 1990's through VA.  

It was noted that objectively, the medical records documented 
diagnoses related to depression since at least February 1997 
with reported related symptoms "for the past five years."  
This then would indicate symptomatology relevant to 
depression commencing about 1992.  

The medical specialist noted that the diagnosis of dysthymic 
disorder by definition according to the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) requires symptomatology to be present for 
at least two years in order for the diagnosis to be made.  

Therefore, the diagnosis of dysthymic disorder in February 
1997 suggested a depressive condition present no later than 
February 1995.  

Also, it was noted that the objective medical record 
indicated problems with dysthymia no later than February 
1995.

The medical specialist noted that symptomatology often 
preceded treatment and subjectively the veteran was noted to 
have reported problems with dysthymia since 1992.  Therefore, 
the examiner opined that the veteran's depressive disorder 
had its onset in 1992 and was chronologically associated with 
the veteran's active service.  


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

With the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not in fact shown to be 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology post service. 38 C.F.R. § 
3.303(b) (2002).  See Savage v. Gober, 10 Vet. App. 488 
(1997).

The United States Court for the Federal Circuit (CAFC) 
examined 38 U.S.C.A. § 1154(b) in Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996).  The CAFC found that 38 U.S.C.A. § 
1154(b) did not create a statutory presumption that a combat 
veteran's alleged disease or injury was service-connected, 
but it lightened the burden of a veteran who seeks benefits 
for an allegedly service-connected disease or injury.  The 
statute sets forth a three-step sequential analysis that must 
be undertaken when a combat veteran seeks benefits under the 
method of proof provided by the statute.  First, it must be 
determined whether there is "satisfactory lay or other 
evidence of service incurrence or aggravation of such disease 
or injury." Second, it must be determined whether the 
evidence is "consistent with the circumstances, conditions, 
or hardships of such service."

If these two inquiries are met, the Secretary "shall accept" 
the veteran's evidence as "sufficient proof of service- 
connection," even if no official record of such incurrence 
exists.  Thus, if a veteran satisfies both of these inquiries 
mandated by statute, a factual presumption arises that the 
alleged injury or disease is service-connected.

The CAFC then stated that this presumption is rebuttable.  VA 
may rebut the presumption by presenting "clear and convincing 
evidence to the contrary."  The CAFC found that satisfactory 
evidence means credible evidence and if a veteran produces 
credible evidence that would allow a reasonable fact-finder 
to conclude that the alleged injury or disease was incurred 
in combat, there is satisfactory evidence to satisfy the 
first requirement of 38 U.S.C.A. § 1154(b).  In addition, the 
CAFC found that the second inquiry did not require the 
weighing of the veteran's evidence with contrary evidence. It 
is only at the third step (if the VA seeks to rebut the 
presumption of service connection) that evidence contrary to 
the veteran's claim of service connection comes into play.

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002). 


Analysis

Preliminary Matter: Duties to Notify & to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the CAVC in Morton v. West, 12 
Vet. App. 477 (1999) withdrawn sub nom.  Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (codified as 
38 C.F.R. § 3.159).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  

In Kuzma v. Principi, No. 03-7032 (Fed. Cir. August 25, 
2003), the CAFC determined that the VCAA had no retroactive 
application to claims pending on the date of the VCAA's 
enactment, November 9, 2000.  Accordingly, Karnas v. 
Derwinski , 1 Vet. App. 308 (1991), and Holliday v. Principi, 
14 Vet. App. 280 (2001) were overruled to the extent they 
conflict with Supreme Court and CAFC precedent.  


A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim.  In the case at hand, the 
Board is satisfied that the duty to notify and the duty to 
assist have been met to the extent necessary under the new 
law.  

In April 2002 and February 2003 letters the RO formally 
notified the veteran of the VCAA of 2000.  A June 2002 
supplemental statement of the case (SSOC) shows the RO 
considered VCAA with respect to the issue on appeal.  He was 
advised of evidence he could submit himself or to 
sufficiently identify evidence and if private in nature to 
complete authorization or medical releases so that VA could 
obtain the evidence for him.  Such notice sufficiently placed 
the veteran on notice of what evidence could be obtained by 
whom and of his responsibilities if he wanted such evidence 
to be obtained by VA.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to his claim is required with the duty to assist under both 
the former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2002)), 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. § 3.159).  

In sum, the RO has been afforded the opportunity to apply the 
VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretations of the law.  There is no useful 
purpose in remanding this case in view of the favorable 
decision cited below.  

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997);  Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and 
cases cited therein).

The Board reiterates the basic three requirements to prevail 
on a claim of entitlement to service connection.  There must 
be medical evidence of a current disability.  The veteran has 
met this requirement.  He has been diagnosed with dysthymic 
disorder.

There must be medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury.  The veteran has met the second requirement.  The 
veteran, a combat veteran claims that his symptoms of 
depression began in service although not formally diagnosed 
until following separation therefrom.

Finally, there must be medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  

In this case, the Board notes that a VA psychiatric examiner 
in March 2003 related the onset of a dysthymic disorder to 
service.  The examiner expressed himself in terms of 
accepting the veteran's history of depression since 1992.  

A comprehensive review of the record shows that the above 
competent medical evidence provides an etiologic link between 
the veteran's dysthymic disorder and his active military 
service.  See Hickson v. West, 12 Vet. App. 247, 253. 

Accordingly, the veteran's dysthymic disorder cannot 
satisfactorily be dissociated from his combat active service.  
The evidentiary record supports a grant of entitlement to 
service connection.  
ORDER

Entitlement to service connection for a dysthymic disorder is 
granted.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03. 

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).  The CAFC invalidated 
38 C.F.R. § 19.9(a)(2) because, in conjunction with the 
amended regulation codified at 38 C.F.R. § 20.1304, it allows 
the Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction for 
initial consideration.  The CAFC held that this is contrary 
to the requirement of 38 U.S.C. § 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a) " and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

Also, the Board notes that additional medical evidence was 
received following issuance of the June 2002 SSOC pursuant to 
the Board's development action.  The veteran did not waive 
initial review by the VBA AMC.  See 38 C.F.R. §§ 19.37, 
20.1304(c)(2002). 

Importantly, the Board notes that a VA orthopedic examiner in 
March 2003 noted that he would render an opinion regarding 
the veteran's claim of service connection for bilateral knee 
disabilities following a review of x-ray studies of the knees 
undertaken at the time of the examination.  

The x-ray report of the knees in March 2003 is on file; 
however, the orthopedic examiner did not undertake any 
follow-up review for an opinion.  In order to complete the 
examination the VA orthopedic examiner in March 2003 or other 
appropriate specialist should review the veteran's claims 
file in order to render an opinion as to whether any 
identifiable knee disability had its onset in active service.  
Moreover, the Board notes that the orthopedic examiner should 
include an opinion regarding the etiology of the veteran's 
low back disability.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a)). 

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the VBA AMC for the following development: 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).


2.  Thereafter, the VBA AMC should 
request a VA medical opinion from the VA 
orthopedic specialist who conducted the 
March 10. 2003 VA orthopedic examination 
or other appropriate medical specialist, 
to carefully review the veteran's claims 
file to determine the nature, extent, 
etiology and date of approximate onset of 
any bilateral knee disability and/or low 
back disability which may be present, 
with additional examination left at the 
discretion of the alternate medical 
specialist.  The claims file and a 
separate copy of this development 
memorandum must be made available to and 
reviewed by the examiner prior and 
pursuant to issuance of the medical 
opinion.  The medical specialist must be 
requested to annotate the medical opinion 
report that the claims file was in fact 
made available for review in conjunction 
with the report.  The examiner should 
express an opinion as to whether it is at 
least as likely as not that any bilateral 
knee disorder(s) and/or low back 
disorder(s) found in the record is/are 
related to service, or if pre-existing 
service was/were aggravated thereby and 
whether claimed knee and/or low back 
symptomatology can be associated with any 
known diagnosed illness.  The medical 
specialist should provide a rationale for 
any opinions expressed.  

3.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  The VBA AMC should review the 
requested medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 
(1998).
In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

4.  After undertaking any necessary 
development in addition to that specified 
above, the VBA AMC should
formally adjudicate inextricabley 
intertwined issues of entitlement to 
service connection for chronic tension 
headaches, chronic fatigue, diarrhea, 
rhinitis, sinusitis, eczema skin 
eruptions and chronic lumbar strain as 
secondary to service-connected dysthymic 
disorder.  Thereafter, VBA AMC should 
readjudicate the issues of entitlement to 
service connection for a bilateral knee 
disability, headaches, respiratory 
condition, diarrhea, sinusitis, 
arthralgias, fatigue, and skin rash 
including due to undiagnosed illness, 
post-traumatic stress disorder (PTSD) and 
a low back disability to include 
consideration of all evidence added to 
the claims file since the June 2002 
supplemental statement of the case 
(SSOC), and the provisions of 38 C.F.R. 
§ 3.317, where applicable. 

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a SSOC.  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the issues 
currently on appeal.  A reasonable period of time for a 
response should be afforded. 

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC.



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



